


IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE







 

)

 

In re:

)

Chapter 11

 

)

 

SCHOOL SPECIALTY, INC., et al., 1

)

Case No. 13-10125 (KJC)

 

)

 

Reorganized Debtors.

)

Jointly Administered

 

)

Related Docs No. 295, 476, 638, 734, 747, 856,
982. 1340, 1383, 1387, 1390, 1433

 

)

 

Official Committee of Unsecured Creditors of

)

 

School Specialty, Inc. and its Affiliated Debtors,

)

 

 

)

 

Plaintiff,

)

Case No. 13-50923 (KJC)

v.

)

 

Bayside Finance, LLC,

)

 

H.I.G. Bayside Capital, and

)

 

H.I.G. Bayside Debt & LBO Fund II, L.P.,

)

Related Docs No. 1, 3, 5, 6

 

 

 

Defendants.

 

 




STIPULATION APPROVING THE SETTLEMENT OF
(I) THE CREDITORS’ COMMITTEE’S APPEAL OF THE MAKE-WHOLE ORDER
AND (II) THE CREDITORS’ COMMITTEE’S ADVERSARY PROCEEDING




This stipulation (the “Stipulation”) is entered into by and among (i) the
official committee of unsecured creditors appointed in the chapter 11 cases of
School Specialty, Inc., et al. (the “Creditors’ Committee”), (ii) each of the
Reorganized Debtors, and (iii) Bayside Finance, LLC and any assignee and/or
successor in interest thereto, including, without limitation, BOF Holdings







________________________

1

The “Reorganized Debtors” in these chapter 11 cases, along with the last four
digits of each Reorganized federal taxpayer identification number, are: School
Specialty, Inc. (Wisc.; 1239) (“SSI”), Bird-In-Hand Woodworks, Inc. (N.J.;
8811), Califone International, Inc. (Del.; 3578), Childcraft Education Corp.
(N.Y.; 9818), ClassroomDirect.com, LLC (Del.; 2425), Delta Education, LLC (Del.;
8764), Frey Scientific, Inc. (Del.; 3771), Premier Agendas, Inc. (Wash.; 1380),
Sax Arts & Crafts, Inc. (Del.; 6436), and Sportime, LLC (Del.; 6939).  The
address of the Reorganized Debtors’ corporate headquarters is W6316 Design
Drive, Greenville, Wisconsin 54942.













II, LLC2 (collectively, “Bayside” and, together with the Creditors’ Committee
and the Reorganized Debtors, the “Parties”).  The Parties hereby stipulate and
agree as follows:

RECITALS

A.

The Events Leading Up to, and the Commencement of, the Chapter 11 Cases

WHEREAS, On December 31, 2012, SSI breached the terms of the Term Loan Credit
Agreement by failing to comply with the Minimum Liquidity Test (as defined in
the Term Loan Credit Agreement).  As a result of the default, Bayside exercised
its right under the Term Loan Credit Agreement to accelerate all unpaid amounts
thereunder, including outstanding principal, all accrued and unpaid interest,
and all other Obligations (as defined in the Term Loan Credit Agreement),
including a fee payable in the event that, among other things, any Obligation
was paid in advance of its maturity date or the maturity date of any Obligation
was accelerated (the “Make-Whole Payment”).  On the same day, Bayside agreed to
forbear from exercising all other rights and remedies arising from SSI’s default
under the Term Loan Credit Agreement for a period of 30 days while the company
prepared for an orderly bankruptcy filing, the terms of which agreement were
reflected in a Forbearance Agreement (the “Forbearance Agreement”);

WHEREAS, on January 28, 2013 (the “Petition Date”), each of the debtors in these
chapter 11 cases (collectively, the “Debtors”) commenced cases under chapter 11
of the Bankruptcy Code (the “Chapter 11 Cases”); and

WHEREAS, on February 5, 2013, the United States Trustee for the District of
Delaware appointed the Creditors’ Committee [Docket No. 110].3  

________________________

2

BOF Holdings II, LLC is an affiliate of Bayside Finance, LLC and is the assignee
of the interests of Bayside Finance, LLC under that certain Credit Agreement
dated as of May 22, 2012 among SSI and certain affiliates, as Borrowers, the
Lenders defined therein, and Bayside as administrative and collateral agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement”).




2










B.

The Refinancing of the Obligations Under the Term Loan Credit Agreement

WHEREAS, on February 25, 2013, the Debtors sought authority to enter into that
certain Senior Secured Super Priority Debtor-in-Possession Credit Agreement,
dated as of February 27, 2013 (as amended, restated, supplemented or otherwise
modified, the “Ad Hoc DIP Facility”) by and among SSI and the various agents and
lenders party thereto from time to time.  The Debtors used the proceeds of the
Ad Hoc DIP Facility to, among other things:

i.

repay $90,342,305.56 (plus certain fees and expenses), comprising (x) certain
Obligations outstanding under the Term Loan Credit Agreement, other than the
Make-Whole Payment, including interest accruing on such Obligations at 15.5%4
(the “Term Loan Repayment”) and (y) certain obligations outstanding under the
debtor-in-possession term loan facility provided to the Debtors by Bayside; and

 

 

ii.

fund an escrow account (the “Escrow Account”) with $25 million on account of
(a) the disputed Make-Whole Payment, (b) any interest calculated thereon at the
Default Rate (the “Default Interest”) and (c) all other outstanding amounts,
fees and expenses allowed (if any) in connection with the Term Loan Credit
Agreement (together with the Make-Whole Payment and the Default Interest, the
“Escrowed Payments”) until (A) a court of appropriate jurisdiction determines,
by final non-appealable order, Bayside’s entitlement to the Escrowed Payments
(if any) or (B) the Creditors’ Committee and Bayside settle the Committee
Make-Whole Motion (as defined below) and any appeal therefrom.




C.

The Committee Make-Whole Motion

WHEREAS, also on February 25, 2013, the Creditors’ Committee filed the Motion of
the Official Committee of Unsecured Creditors to Disallow Bayside Finance, LLC's
Asserted Make Whole Payment [Docket No. 295] (as amended on March 6, 2013
[Docket No. 476], the “Committee Make-Whole Motion”) requesting that the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
disallow Bayside’s claim for the Make-Whole Payment;

________________________

3

The Creditors’ Committee was reconstituted on February 27, 2013 [Docket No.
330].

 

 

4

Although the applicable Default Rate under the Term Loan Credit Agreement is
17.25%, Bayside has agreed as part of this Stipulation to waive and not seek
reimbursement for the Unpaid Interest (as defined below) that may have accrued
at the applicable Default Rate but was not repaid in connection with the Term
Loan Repayment.




3







WHEREAS, on March 22, 2013, Bayside filed the Objection of Bayside Finance, LLC
to Amended Motion of the Official Committee of Unsecured Creditors to Disallow
Bayside Finance, LLC’s Asserted Make Whole Payment [Docket No. 638] (the
“Bayside Objection”).  The Bayside Objection asserted Bayside’s entitlement to
the Make-Whole Payment in the amount, as of the date of the Bayside Objection,
of $23,774,487.17, which amount would continue to accrue interest at the Default
Rate until paid;

WHEREAS, on April 2, 2013, the Creditors’ Committee filed the Reply of the
Official Committee of Unsecured Creditors in Further Support of its Amended
Motion to Disallow Bayside Finance, LLC's Asserted Make Whole Payment [Docket
No. 734]; and

WHEREAS, this Court held a hearing on April 5, 2013 to determine Bayside’s
entitlement to the Make-Whole Payment.  On April 22, 2013, this Court entered an
order denying the Committee Make-Whole Motion [Docket No. 856] (the “Make-Whole
Order”) and allowing the Make-Whole Payment in full.  On May 2, 2013, the
Creditors’ Committee appealed the Make-Whole Order [Docket No. 982] (the
“Appeal”).

D.

The Committee Adversary Proceeding

WHEREAS, on April 3, 2013, the Creditors’ Committee filed an adversary
proceeding against Bayside to avoid and/or recover certain amounts SSI paid to
Bayside prior to the Petition Date on account of an Early Payment Fee (as
defined in and due under the Term Loan Credit Agreement) in connection with a $3
million prepayment of the term loan, styled The Official Committee of Unsecured
Creditors of School Specialty, Inc. and Its Affiliated Debtors v. Bayside
Finance, LLC, et al.; Adv. Pro. No. 13-50923 (KJC) [Docket No. 747] (the
“Committee Adversary Proceeding”).





4










E.

The Debtors’ Plan and the Subordination Agreement

WHEREAS, on May 23, 2013, the Debtors filed the Debtors’ Second Amended Joint
Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 1158]
(including all exhibits thereto and as amended, modified, and/or supplemented
from time to time, the “Plan”).  Also on May 23, 2013, this Court entered the
Final Order Approving the Disclosure Statement and Findings of Fact, Conclusions
of Law, and Order Under Section 1129 of the Bankruptcy Code and Bankruptcy Rule
3020 Confirming the Debtors’ Second Amended Joint Plan of Reorganization Under
Chapter 11 of the Bankruptcy Code [Docket No. 1159] (as corrected on June 11,
2013 [Docket No. 1186], the “Confirmation Order”);  

WHEREAS, On June 11, 2013 (the “Effective Date”), the Plan became effective and
each Debtor became a Reorganized Debtor;

WHEREAS, in connection with their emergence from chapter 11, the Reorganized
Debtors entered into that certain Third Lien Subordination Agreement, dated as
of June 11, 2013, with Bayside, Bank of America, N.A., and Credit Suisse AG (the
“Subordination Agreement”), pursuant to which:  (a) the Reorganized Debtors
agreed to (i) deposit into the Escrow Account all accrued and unpaid interest on
the Make-Whole Payment to the extent such interest (together with the amount of
the Make-Whole Payment) exceeded the balance of the Escrow Account on the
Effective Date, (ii) continue to pay into the Escrow Account, on a monthly
basis, all interest accrued on the Make-Whole Payment at the Default Rate of
17.25% provided for under the Term Loan Credit Agreement, and (iii) directly pay
the current fees and expenses incurred by Bayside’s professionals; and
(b) Bayside agreed to subordinate its liens preserved under the Plan to those
granted in favor of the lenders under the Reorganized Debtors’ Exit Facilities
(as defined in the Plan); and





5










WHEREAS, Bayside continues to accrue professionals’ fees in connection with the
Chapter 11 Cases, including with respect to the Appeal, the Committee Adversary
Proceeding and the negotiation of this Stipulation.

F.

The Creditors’ Committee’s Motion to Compel

WHEREAS, on July 18, 2013, the Creditors’ Committee filed the Motion of the
Official Committee Of Unsecured Creditors for an Order Either (A) Compelling
Bayside Finance, LLC to Accept the Escrowed Payments, or, in the Alternative,
(B) Ordering the Discontinuation of the Payment of Default Interest and Other
Fees and Expenses into the Escrow Account by the Reorganized Debtors [Docket No.
1340] (the “Motion to Compel”);

WHEREAS, on August 5, 2013, Bayside filed the Objection of Bayside Finance, LLC
to Motion of the Official Committee of Unsecured Creditors for an Order Either
(A) Compelling Bayside Finance, LLC to Accept the Escrowed Payments, or, in the
Alternative, (B) Ordering the Discontinuation of the Payment of Default Interest
and Other Fees and Expenses into the Escrow Account by the Reorganized Debtors
[Docket No. 1383];

WHEREAS, on August 9, the Creditors’ Committee filed the Reply to the Official
Committee of Unsecured Creditors in Further Support of its Motion for an Order
Either (A) Compelling Bayside Finance, LLC to Accept the Escrowed Payments, or,
in the Alternative, (B) Ordering the Discontinuation of the Payment of Default
Interest and Other Fees and Expenses into the Escrow Account by the Reorganized
Debtors [Docket No. 1387];

WHEREAS, on August 9, 2013, the Reorganized Debtors filed the Reorganized
Debtors’ (I) Joinder to the Motion of the Official Committee of Unsecured
Creditors for an Order Either (A) Compelling Bayside Finance, LLC to Accept the
Escrowed Payments, or, in the Alternative, (B) Ordering the Discontinuation of
the Payment of Default Interest and Other Fees and Expenses




6







into the Escrow Account by the Reorganized Debtors and (II) Limited Response to
the Objection of Bayside Finance, LLC to the Motion [Docket No. 1390];

WHEREAS, on August 9, 2013 the Reorganized Debtors also sent a letter to Bayside
expressly stating that the Reorganized Debtors were willing to unconditionally
tender the Escrowed Payments to Bayside, subject to disgorgement if (i) a court
of appropriate jurisdiction determines, by final non-appealable order, that
Bayside is not entitled to all or a portion of the Escrowed Payments, or (ii)
the parties reach a settlement with respect to the appeal of the Make-Whole
Order (the “Tender Letter”);

WHEREAS, by letter dated August 12, 2013, Bayside responded to the Tender Letter
(the “Bayside Letter”) and notified the Reorganized Debtors, in substance, that
Bayside would accept the tender on the terms provided in the Bayside Letter;

WHEREAS, in settlement of the Motion to Compel (and the pleadings filed in
response thereto), the Tender Letter and the Bayside Letter, the Creditors’
Committee, Bayside and the Reorganized Debtors entered into a stipulation [so
ordered, Docket No. 1433] (the “Stipulation on Motion to Compel”) providing for,
among other things: (i) the release of $26,386,739.35 (the “Stipulated Amount”)
from the Escrow Account5 to Bayside; provided that in the event the Stipulated
Amount were not paid to Bayside by September 3, 2013, the Stipulated Amount
would increase to encompass interest accruing daily on the Make-Whole Payment at
the Default Rate of 17.25%; (ii) a reservation of Bayside’s right to attempt to
recover unpaid interest that accrued at the Default Rate under the Term Loan
Credit Agreement on amounts that were owing from December 31, 2012 through
February 27, 2013 (the “Unpaid Interest”); and (iii) the Reorganized

________________________

5

The Stipulation on Motion to Compel provided that in the event the Escrow
Account contained insufficient funds to cover the Stipulated Amount, the
Reorganized Debtors would pay any shortfall to Bayside.




7







Debtors’ continued obligation to pay the current fees and expenses incurred by
Bayside’s professionals in accordance with the Subordination Agreement; and

WHEREAS, in connection with the Stipulation on Motion to Compel, the Reorganized
Debtors paid Bayside $26,399,382.99 (the “Paid Amount”) from the Escrow Account
(or from their own funds, as applicable) in accordance with the Stipulation on
Motion to Compel6.

G.

The Settlement

WHEREAS, since the Creditors’ Committee filed the Appeal, the Parties have been
engaged in good faith negotiations regarding resolution of the Committee
Make-Whole Motion, the Bayside Objection, the Make-Whole Order, the Appeal, the
Subordination Agreement (as it relates to Bayside), the Motion to Compel, the
Committee Adversary Proceeding and the Stipulation on Motion to Compel and have
recently agreed to the settlement reflected in this Stipulation (the
“Settlement”);

WHEREAS, in connection with the Settlement, the Parties stipulate that the
amount of the Make-Whole Payment is $21,000,000 (the “Stipulated Make-Whole
Amount”);

WHEREAS, in connection with the Settlement, Bayside has agreed to remit to the
Reorganized Debtors $5,399,382.99 (the “Remitted Amount”), which amount
constitutes the difference between (i) $26,399,382.99 (the Paid Amount) and
(ii) $21,000,000 (the Stipulated Make-Whole Amount);

WHEREAS, in connection with the Settlement, the Creditors’ Committee has agreed
to withdraw with prejudice each of the Appeal, the Committee Make-Whole Motion,
the Motion to Compel and the Committee Adversary Proceeding;

________________________

6

The Paid Amount comprised two separate wires from the Reorganized Debtors: on
September 4, 2013, $26,387,598.93; and on September 9, 2013, $11,784.06.








8










WHEREAS, the Reorganized Debtors believe that the Settlement contained herein is
in the best interests of the Reorganized Debtors’ estates and all of their
stakeholders; and

WHEREAS, adequate and appropriate notice of the Stipulation has been provided to
the appropriate parties.

AGREED

NOW, THEREFORE, IT IS HEREBY AGREED AND STIPULATED AS FOLLOWS:

1.

Upon entry of the order approving this Stipulation and the payment of (a) the
Remitted Amount to the Reorganized Debtors by Bayside and (b) all reasonable and
documented fees and expenses incurred by Bayside’s professionals through the
date upon which the Last Withdrawal Paper (as defined below) is filed (to the
extent that such reasonable and documented fees and expenses incurred by
Bayside’s professionals are set forth in an invoice delivered to the Reorganized
Debtors within seven (7) business days after the filing of the Last Withdrawal
Paper), any and all claims, rights, entitlements, issues, disputes, or
controversies that have arisen as of the date hereof (whether known or unknown)
as among Bayside, the Creditors’ Committee and the Reorganized Debtors relating
to the Chapter 11 Cases, including, without limitation, the Committee Make-Whole
Motion, the Bayside Objection, the Make-Whole Order, the Appeal, the
Subordination Agreement (as it relates to Bayside), the Motion to Compel, the
Committee Adversary Proceeding and the Stipulation on Motion to Compel shall be
deemed fully and finally resolved.

2.

Upon entry of the order approving this Stipulation and payment of the Remitted
Amount to the Reorganized Debtors by Bayside, any and all claims, rights, liens,
entitlements, charges, fees, penalties, expenses, obligations, causes of action
and liabilities, of whatever kind or nature, whether known or unknown, whether
foreseen or unforeseen, arising on




9







or before the date hereof, which any of the Parties ever had, now have or
hereafter can, shall or may have for, upon or by reason of any matter, cause or
thing whatsoever, which are based upon, arise under or are related to the
Prepetition Term Loan Agreement (and the other credit documents related
thereto), the Forbearance Agreement, the Final Ad Hoc DIP Order, the Plan, the
Confirmation Order, the Subordination Agreement, the Tender Letter, the Bayside
Letter and the Stipulation on Motion to Compel, shall cease to accrue, shall be
terminated and shall no longer be payable and/or shall be released, waived,
discharged and no longer enforceable without any further action being required
to effectuate the foregoing; provided that notwithstanding anything in this
paragraph 2, the Reorganized Debtors shall continue to pay the reasonable,
documented fees and expenses of Bayside’s professionals in accordance with
paragraph 5 hereof.

3.

Upon entry of the order approving this Stipulation and the payment of (a) the
Remitted Amount to the Reorganized Debtors by Bayside and (b) all reasonable and
documented fees and expenses incurred by Bayside’s professionals through the
date upon which the Last Withdrawal Paper is filed (to the extent that such
reasonable and documented fees and expenses incurred by Bayside’s professionals
are set forth in an invoice delivered to the Reorganized Debtors within seven
(7) business days after the filing of the Last Withdrawal Paper), the
Reorganized Debtors or their designee(s) shall be authorized to file UCC
termination statements, intellectual property releases (if any), mortgage
releases (if any) and any other documents and/or instruments required in order
to evidence the termination of any liens, security interests, mortgages, pledges
and guarantees granted to Bayside pursuant to the Prepetition Term Loan
Agreement (and the other credit documents related thereto), the Forbearance
Agreement, the Final Ad Hoc DIP Order, the Plan, the Confirmation Order, the
Subordination Agreement, the Tender Letter, the Bayside Letter and the
Stipulation on Motion to Compel.





10










4.

On or prior to three (3) business days after entry of the order approving this
Stipulation, Bayside shall remit to the Reorganized Debtors the Remitted Amount.
 Upon payment to the Reorganized Debtors of the Remitted Amount, all claims and
relief asserted or sought by the Creditors’ Committee, the Debtors or the
Reorganized Debtors in the Appeal, the Committee Make-Whole Motion, the Motion
to Compel and the Committee Adversary Proceeding, or that could have been
asserted or sought therein, shall be deemed waived, released and withdrawn in
their entirety with prejudice.  Further, the Creditors’ Committee shall withdraw
with prejudice all pending adversary proceedings, motions, applications and
appeals and file:  (a) a stipulated dismissal with prejudice of the Appeal with
both the United States District Court for the District of Delaware and the
Bankruptcy Court, (b) a stipulated dismissal with prejudice of the Committee
Make-Whole Motion with the Bankruptcy Court, (c) a stipulated dismissal with
prejudice of the Motion to Compel with the Bankruptcy Court, and (d) a notice of
dismissal with prejudice of the Committee Adversary Proceeding with the
Bankruptcy Court ((a)-(d) collectively, the “Withdrawal Papers” and the
Withdrawal Paper filed latest in time, the “Last Withdrawal Paper”).

5.

Notwithstanding anything contained herein to the contrary, the Reorganized
Debtors shall continue to pay directly the current fees and expenses incurred by
Bayside’s professionals (including, but not limited to, amounts invoiced before
and after the date hereof) in accordance with the Subordination Agreement
through and including the date on which the Creditors’ Committee files the
Withdrawal Papers.  Upon the filing of the Last Withdrawal Paper, the Debtors
and the Reorganized Debtors shall no longer be responsible for the payment of
any fees and expenses incurred by Bayside’s professionals in connection with the
Chapter 11 Cases and/or the Prepetition Term Loan Agreement (and the other
credit documents related thereto), the




11







Forbearance Agreement, the Final Ad Hoc DIP Order, the Plan, the Confirmation
Order, the Subordination Agreement, the Tender Letter, the Bayside Letter and
the Stipulation on Motion to Compel; provided that the Reorganized Debtors shall
pay any reasonable and documented fees and expenses incurred by Akin Gump
Strauss Hauer & Feld LLP and Pepper Hamilton LLP to the extent reasonably
related to the implementation of this Settlement subsequent to the filing of the
Last Withdrawal Paper; provided further that any dispute regarding the payment
of such fees and expenses shall be resolved by the Bankruptcy Court.  

6.

Releases.  Upon entry of the order approving this Stipulation, except as
provided herein and except with respect to the rights and obligations under this
Stipulation, the Parties shall be deemed to have forever waived, released,
acquitted and discharged one another, including each respective Parties’
current, former or future officers, directors, employees, stockholders, agents,
servants, assigns, successors, predecessors, representatives, members, financial
advisors, industry experts/advisors, attorneys, trustees, partners,
subsidiaries, parent entities and affiliates, each in their capacity as such and
in no other capacity, from any and all claims, demands, debts, objections to
claims, obligations, damages, losses or liabilities whatsoever of any nature,
type or description, whether known or unknown, suspected or unsuspected,
concealed or hidden, direct or indirect, patent or latent, or fixed or
contingent, arising out of or relating to any cause, matter or thing from the
beginning of time through the date of this Stipulation, pertaining in any way to
the Chapter 11 Cases, including, but not limited to, with respect to the
Committee Make-Whole Motion, the Motion to Compel, the Appeal and the Committee
Adversary Proceeding.  For the avoidance of doubt, the releases provided under
this paragraph shall not affect any claim of any Party arising under this
Stipulation.  With respect to the dismissal of any adversary proceedings that
occur as a consequence of this Stipulation, the dismissal shall be with
prejudice.  





12










7.

Choice of Law.  This Stipulation shall be governed by and construed under and in
accordance with the laws of the State of New York, without regard to the
conflicts of laws principles thereof.  The Bankruptcy Court shall retain
jurisdiction over any action or proceeding arising out of or relating to this
Stipulation, and all claims in respect of such action or proceeding may be heard
and determined in such Court.  

8.

Successors and Assigns.  This Stipulation shall be binding upon and inure to the
benefit of the Parties hereto, their respective heirs, affiliates, assigns and
successors.

9.

Binding Authority.  Each representative signing this Stipulation represents and
warrants that he or she has the authority to bind the Parties to the terms of
this Stipulation.

10.

Further Assurances.  The Parties hereby agree promptly to execute and deliver
any and all such further instruments and documents and to take all such further
actions as may be reasonably required by the other Parties to effectuate the
terms and conditions of this Stipulation.

11.

Binding Effect.  The Parties’ respective rights, obligations, remedies, and
protections provided for in this Stipulation shall survive the conversion,
dismissal, or closing of the Chapter 11 Cases, and the terms and provisions of
this Stipulation shall continue in full force and effect notwithstanding the
entry of any order effecting the foregoing.

12.

Construction.  No Party shall be deemed the drafter of this Stipulation.  The
headings herein are solely for the convenience of the Parties and do not form a
substantive part of this Stipulation.  

13.

Entire Agreement.  This Stipulation constitutes the entire agreement and
understanding among the Parties with respect to the subject matter hereof.
 Neither this Stipulation nor any terms hereof may be amended, changed, waived
or discharged unless such amendment,




13







change, waiver, or discharge is in a writing signed by the Party against whom
enforcement is sought.

14.

Representation by Counsel.  The Parties acknowledge the benefit of professional
advice rendered by legal counsel of their own selection prior to entering into
this Stipulation or that such Party did not elect to retain legal counsel.  The
Parties further acknowledge that they have had a sufficient opportunity to
discuss and review this Stipulation with their attorneys and fully understand
and agree to the terms set forth herein.

15.

Counterparts.  This Stipulation may be executed in counterparts.  Each
counterpart shall be deemed an original.  All counterparts shall constitute a
single agreement.  A facsimile of a signed copy of the Stipulation shall serve
as an original executed copy for all purposes.

16.

Execution by Counsel.  The undersigned counsel represent and warrant that they
are fully authorized to execute this Stipulation on behalf of the persons and
entities indicated below.

[Signature Pages Follow]





14










Dated:  Wilmington, Delaware

 

             October 23, 2013

 

 

VENABLE LLP







/s/ Jamie L. Edmonson

 

Jamie L. Edmonson (#4247)

 

Darek S. Bushnaq (#5596)

 

1201 Market Street, Suite 1400

 

Wilmington, Delaware 19801

 

Telephone: 302-298-3535

 

Facsimile: 302-208-3550

 

jledmonson@venable.com

 

dsbushnaq@venable.com

 

 

 

-and-

 

 

 

BROWN RUDNICK LLP

 

Robert J. Stark

 

Seven Times Square

 

New York, New York 10036

 

Telephone: (212) 209-4800

 

Facsimile: (212) 209-4801

 

rstark@brownrudnick.com

 

 

 

-and-

 

 

 

Steven D. Pohl

 

Thomas H. Montgomery

 

Brown Rudnick LLP

 

One Financial Center

 

Boston, Massachusetts 02111

 

Telephone: (617) 856-8200

 

Facsimile: (617) 856-8201

 

spohl@brownrudnick.com

 

tmontgomery@brownrudnick.com

 

 

 

Counsel for the Official Committee of Unsecured
Creditors








15










 

DUANE MORRIS LLP







/s/ Michael R. Lastowski

 

Michael R. Lastowski (No. 3892)

 

Christopher M. Winter (No. 4163)

 

Jarret P. Hitchings (No. 5564)

 

222 Delaware Avenue, Suite 1600

 

Wilmington, Delaware 19801

 

(302) 657-4900

 

 

 

-and-

 

 

 

STROOCK & STROOCK & LAVAN LLP

 

Kristopher M. Hansen

 

Jonathan D. Canfield

 

180 Maiden Lane

 

New York, New York 10038

 

(212) 806-5400

 

 

 

 

 

Counsel for the Reorganized Debtors











16










 

PEPPER HAMILTON LLP







/s/ David B. Stratton

 

David B. Stratton, Esquire

 

David M. Fournier, Esquire

 

James C. Carignan (No. 4230)

 

Michael J. Custer, Esquire

 

Hercules Plaza, Suite 5100

 

1313 N. Market Street

 

P.O. Box 1709

 

Wilmington, Delaware 19801-1709

 

Telephone: (302) 777-6500

 

Facsimile: (302) 421-8390

 

 

 

-and-

 

 

 

AKIN GUMP STRAUSS HAUER & FELD LLP

 

Michael S. Stamer

 

Abid Qureshi

 

Meredith A. Lahaie

 

Brian T. Carney

 

Akin Gump Strauss Hauer & Feld LLP

 

One Bryant Park

 

New York, New York 10036

 

(212) 872-1000 (Telephone)

 

(212) 872-1002 (Facsimile)

 

 

 

Counsel for Bayside

















17





